Citation Nr: 1601514	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-06 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for dysequilibrium, to include vertigo and Meniere's disease, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence does not relate dysequilibrium directly to active duty or show that it was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for dysequilibrium, to include as secondary to service-connected bilateral hearing loss and tinnitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A March 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, and lay evidence are associated with the record.  VA obtained medical opinions with respect to the Veteran's claim in March 2009, January 2011, and November 2015.  The March 2009 VA examiner did not provide an etiological opinion.  The VA examiner who provided the January 2011 and November 2015 opinions reviewed the Veteran's relevant medical history and lay statements and provided opinions as to the clinical findings.  In addition, the examiner provided adequate rationales for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that the November 2015 VA opinion is sufficient for purposes of determining direct service connection, and the January 2011 and November 2015 VA opinions are sufficient for determining secondary service connection.  As such, VA's duty to assist with respect to obtaining a VA examination or opinion has been met with respect to the Veteran's service connection claim.  38 C.F.R.§ 3.159(c)(4).  Additionally, the Board finds the AMC substantially complied with the November 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The July 2014 hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission. No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 483 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Here, the Veteran has alleged that he has dysequilibrium, or balance impairment and dizziness, which is either directly related to his active duty service or, alternatively, is proximately caused or aggravated by his service-connected bilateral hearing loss and tinnitus.
Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

With respect to a current disability, the Board finds that the Veteran has been treated for balance impairment and dizziness throughout the pendency of the appeal and was noted to have dysequilibrium.  While the Veteran has indicated that he has been told he may have Meniere's disease, the record does not reflect a diagnosis.  However, VA treatment records do note treatment for vertigo.  As such, the Board finds that the Veteran has established a current disability for service connection purposes.

Direct Service Connection 

With respect to an in-service event or injury for purposes of direct service connection, the Veteran's service treatment records do not reflect any complaints of, treatment for, or diagnosis of dysequilibrium, balance impairment, dizziness, or vertigo.  However, the Veteran has alleged that his current balance impairment and dizziness may be related to blasts and explosions he experienced during service.  He testified during his July 2014 hearing that he had witnessed the detonation of land mines during infantry training and had worked as a rocket gunner, shooting rockets off of his shoulder.  The Board finds that the situations described are consistent with the circumstances of the Veteran's service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Additionally, there is no evidence directly contradicting the Veteran's assertions.  Therefore, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.

With respect to a nexus between the current disability and the in-service event or injury, the only medical opinions of record are the March 2009, January 2011, and November 2015 VA examination reports.  The March 2009 examiner found no objective evidence of vertigo or any other dysequilibrium disorder, but noted the Veteran's complaints of vertigo symptoms, including feeling like the room was spinning.  The March 2009 examiner did not provide an etiological opinion.  The January 2011 opinion did not address the theory of direct service connection.

Upon review, the Board finds the only competent medical opinion of record with respect to direct service connection is the November 2015 VA examination report, completed by the same examiner as the January 2011 opinion, which is negative to the Veteran's claim.  The VA examiner reviewed the Veteran's claims file and medical history, and conducted a physical examination.  After providing a very thorough explanation regarding why the Veteran's symptoms were not vestibular in nature or as a result of Meniere's disease, the examiner opined that any dysequilibrium was less likely than not directly related to active duty service.  The examiner reasoned that the evidence did not reflect any evidence of balance-related issues during active duty service.  Additionally, the examiner noted the Veteran's consistent reports that he did not have any balance issues until many years after separation from active duty.  As such, the Board finds the clinical evidence of record does not support entitlement to service connection on a direct basis.

Secondary Service Connection

With respect to whether the Veteran's dysequilibrium was caused or aggravated by his service-connected disabilities, specifically including bilateral hearing loss and tinnitus, the Board affords the January 2011 and November 2015 VA opinions significant probative weight.  As noted above, the March 2009 examiner did not provide an etiological opinion.

While the January 2011 examiner did not conduct diagnostic testing, he opined that the Veteran's symptoms were not due to, as a result of, or permanently aggravated by his service-connected hearing loss.  The examiner noted that the Veteran's symptoms did not appear to be attributable to true vertigo, and were less likely than not vestibular, meaning related to the inner ear, in origin.  The examiner noted that while there was no evidence of vestibular pathology in the Veteran, there was also no direct association between noise-induced hearing loss and vestibular pathology.

In November 2015, the January 2011 examiner expanded upon his earlier findings that the Veteran's symptoms were not vestibular in nature, and provided a very thorough, well-reasoned rationale for his opinion that the Veteran's claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  The examiner noted that the Veteran had undergone testing, including an electronystagmography (ENG), in 2010, and that the normal ENG results were a clear indication that he had normal peripheral vestibular function.  The examiner further opined that if the peripheral vestibular system is functioning normally, hearing loss is not a cause of balance issues.  He also stated that hearing loss and tinnitus do not by themselves cause problems with balance or permanently aggravate balance problems of any etiology, not just those of a peripheral vestibular nature.  As such, the Board finds the clinical evidence of record does not support entitlement to service connection on a direct basis.

The only evidence indicating an association between dysequilibrium and active duty, or between a current disability and service-connected bilateral hearing loss and tinnitus, is the Veteran's own assertion.  The Veteran claims that his current dysequilibrium is related either to active duty service or to his service-connected disabilities.  The Board acknowledges the Veteran is competent to describe his symptoms.  Buchanan, 451 F.3d 1331.  However, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d 1313.  However, as the origin or cause of dysequilibrium is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  As such, the Board finds the question of whether the Veteran's dysequilibrium is related to active duty or to his service-connected disabilities does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of dysequilibrium.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board further notes that the Veteran has not alleged at any time that his dysequilibrium began during service.  As such, the lay statements provided by the Veteran are not competent evidence as to whether the Veteran's current dysequilibrium is related to his active duty service or to his service-connected disabilities.  

In this case, the most probative medical evidence of record provides a negative opinion concerning a nexus between the Veteran's dysequilibrium and his active duty service, as well as concerning a nexus between his dysequilibrium and his service-connected disabilities. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for dysequilibrium, to include as secondary to service-connected bilateral hearing loss and tinnitus. In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).





ORDER

Entitlement to service connection for dysequilibrium, to include as secondary to service-connected bilateral hearing loss and tinnitus, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


